         Case
          Case1:20-cv-08898-JPC
               1:20-cv-08898-JPC Document
                                  Document26-1
                                           27 Filed
                                               Filed04/10/21
                                                     04/09/21 Page
                                                               Page11ofof88




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


TATA SONS PRIVATE LIMITED,
                                                     Civil Action No. 1:20-cv-8898
                          Plaintiff,
                                                     CONSENT JUDGMENT AND
        v.                                           PERMANENT INJUNCTION

TELANGANA AMERICAN TELUGU
ASSOCIATION,

                          Defendant.


       WHEREAS, this action was commenced on October 23, 2020 by the filing of the

Summons and Complaint;

       WHEREAS, in the Complaint, Plaintiff Tata Sons Private Limited (“Tata Sons”) seeks

injunctive relief and monetary damages against Defendant Telangana American Telugu

Association (the “Association”) for infringement of Tata Sons’ federally-registered trademarks

under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair competition and false

designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and for

breach of contract under the common law of the State of New York.

       WHEREAS, the parties desire to settle the controversy between them and have entered

into a Confidential Settlement Agreement for that purpose; and such Confidential Settlement

Agreement provides for the entry of a Consent Judgment and Permanent Injunction upon the

terms set forth herein.

       WHEREAS, the Association now stipulates and consents to this Consent Judgment and

Permanent Injunction, to its prompt entry by the Court, and to each and every provision, order,

and decree herein.
         Case
          Case1:20-cv-08898-JPC
               1:20-cv-08898-JPC Document
                                  Document26-1
                                           27 Filed
                                               Filed04/10/21
                                                     04/09/21 Page
                                                               Page22ofof88




        NOW THEREFORE, upon consent of the parties hereto, it is HEREBY ORDERED,

ADJUDGED, AND DECREED:


        1.     This Court has jurisdiction over the subject matter of this case and jurisdiction

over the Association.


        2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.


        3.     Tata Sons is the owner of valid and subsisting United States Trademark

Registration Numbers 4031815 and 3963247 (hereinafter “TATA Mark”), which have become

incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065.


        4.     Tata Sons has used the TATA Mark in commerce in the United States

continuously since at least 1945 in connection with both its commercial holdings and its

philanthropic work in the United States and India.


        5.     As a result of its widespread, continuous, and exclusive use of the TATA Mark,

Tata Sons owns valid and subsisting federal statutory and common law rights to the TATA

Mark.


        6.     Tata Sons’ TATA Mark is distinctive to both the consuming public and Tata

Sons’ trade.


        7.     As a result of Tata Sons’ charitable and commercial endeavors, the TATA Mark

has strong name recognition in the United States and is a source of valuable goodwill in a variety

of fields, including charitable activities. Tata Sons has expended significant time, money, and
        Case
         Case1:20-cv-08898-JPC
              1:20-cv-08898-JPC Document
                                 Document26-1
                                          27 Filed
                                              Filed04/10/21
                                                    04/09/21 Page
                                                              Page33ofof88




resources marketing and promoting both the Tata Group of companies and its philanthropic

works under the TATA Mark.


       8.      Without Tata Sons’ authorization, and beginning after Tata Sons acquired

protectable exclusive rights in the TATA Mark, the Association adopted and began using the

TATA Mark and marks confusingly similar to the TATA Mark in United States commerce.


       9.      On December 14, 2015, Tata Sons and the Association entered into a binding,

fully integrated Settlement Agreement, in which the Association agreed to desist from

unauthorized use of Tata Sons’ intellectual property, including using the TATA Mark or a

confusingly similar mark to promote the Association or its events, sell memberships, or solicit

charitable donations.


       10.     After entering into the Settlement Agreement, the Association nevertheless

resumed using the TATA Mark and marks confusingly similar to the TATA Mark in United

States commerce, without Tata Sons’ authorization, including using the TATA Mark to seek

endorsements and financial contributions.


       11.     The Association’s actions constitute a material breach its obligations under the

Parties’ December 14, 2015 Settlement Agreement by engaging in unauthorized use of Tata

Sons’ intellectual property, including the TATA Mark, and refusing to cure that breach when

notified by Tata Sons.


       12.     The Association’s actions constitute use in interstate commerce of a reproduction,

counterfeit, copy, or colorable imitation of the TATA Mark in connection with the sale, offering
         Case
          Case1:20-cv-08898-JPC
               1:20-cv-08898-JPC Document
                                  Document26-1
                                           27 Filed
                                               Filed04/10/21
                                                     04/09/21 Page
                                                               Page44ofof88




for sale, distribution, or advertising of any goods or services on or in connection with which such

use is likely to cause confusion, or to cause mistake, or to deceive.


       13.     The Association’s use of the TATA Mark is also likely to cause confusion, or to

cause mistake, or to deceive as to the affiliation, connection, or association of the Association

with Tata Sons, or as to the origin, sponsorship, or approval of the Association’s goods, services,

or commercial activities by Tata Sons.


       14.     The foregoing conduct by the Association constitutes trademark infringement

under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), unfair competition and false

designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and breach of

contract in violation of New York common law. The Court hereby enters judgment against the

Association on these claims.


       15.     As a direct and proximate result of the Association’s infringing conduct alleged

herein, Tata Sons has sustained immediate and irreparable injury, and is entitled to an injunction

pursuant to 15 U.S.C. § 1116.


       16.     The Association hereby waives any and all right to an appeal from this Consent

Judgment and Permanent Injunction.


       17.     This Consent Judgment and Permanent Injunction constitutes a final judgment on

the merits of Tata Sons’ claims for purposes of res judicata, collateral estoppel, issue preclusion,

and claim preclusion.


       18.     The Association, together with all of the Association’s officers, agents, servants,

employees, representatives, and assigns, and all other persons, firms, or companies in active
         Case
          Case1:20-cv-08898-JPC
               1:20-cv-08898-JPC Document
                                  Document26-1
                                           27 Filed
                                               Filed04/10/21
                                                     04/09/21 Page
                                                               Page55ofof88




concert or participation with the Association are permanently enjoined and restrained from

directly or indirectly:


                (a)       marketing, promoting, advertising, or selling any organization,

        membership, event, product, or service, or soliciting charitable contributions using the

        TATA Mark or any other mark that is a counterfeit, copy, simulation, confusingly similar

        variation, or colorable imitation of the TATA Mark, including the abbreviation T.A.T.A.;


                (b)       making or displaying any statement, representation, or depiction that is

        likely to lead the public or the trade to believe that the Association’s organization,

        membership, events, products, services, or solicitation of charitable donations are in any

        manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

        associated, affiliated, or otherwise connected with Tata Sons;


                (c)       using or authorizing any third party to use in connection with any

        organization, membership, events, products, services, or solicitation of charitable

        donations any false description, false representation, or false designation of origin, or any

        marks, names, words, symbols, devices, or trade dress that falsely associate such

        organization, membership, events, products, services, or solicitation of charitable

        donations with Tata Sons or tend to do so;


                (d)       registering or applying to register any trademark, service mark, domain

        name, trade name, or other source identifier or symbol of origin consisting of or

        incorporating the TATA Mark or any other mark that infringes or is likely to be confused

        with Tata Sons’ TATA Mark, or any goods or services of Tata Sons, or Tata Sons as their

        source, including the abbreviation T.A.T.A; and
         Case
          Case1:20-cv-08898-JPC
               1:20-cv-08898-JPC Document
                                  Document26-1
                                           27 Filed
                                               Filed04/10/21
                                                     04/09/21 Page
                                                               Page66ofof88




               (e)      aiding, assisting, or abetting any other individual or entity in doing any act

       prohibited by paragraph 18(a) through paragraph 18(e).


       19.     The Association shall file with the Court and serve upon Tata Sons’ counsel

within thirty (30) days after entry of this Consent Judgment and Permanent Injunction a report in

writing, under oath, setting forth in detail the manner and form in which the Association has

complied therewith.


       20.     The Association shall ensure that during any change in the leadership of the

Association, the new leaders are notified of the existence of this Consent Judgment and

Permanent Injunction.


       21.     This Consent Judgment and Permanent Injunction shall be binding upon and shall

inure to the benefit of the parties and their respective successors, assigns, and acquiring

companies.


       22.     If the Association is found by the Court to be in contempt of, or otherwise to have

violated this Consent Judgment and Permanent Injunction, the parties agree that Tata Sons shall

be entitled to all available relief which it may otherwise request from the Court, including

sanctions for contempt, damages, injunctive relief, attorneys’ fees, costs, and any other relief

deemed proper in the event of such violation.


       23.     The Court retains jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment and Permanent Injunction.


       24.     The permanent injunction shall remain in full force and effect unless and until

modified by order of this Court.
        Case
         Case1:20-cv-08898-JPC
              1:20-cv-08898-JPC Document
                                 Document26-1
                                          27 Filed
                                              Filed04/10/21
                                                    04/09/21 Page
                                                              Page77ofof88




       25.     This Consent Judgment and Permanent Injunction shall be deemed to have been

served upon Plaintiff and Defendant at the time of its execution and entry by the Court.


SO ORDERED.


      April 10, 2021
Dated:____________                                   ____________________________________
                                                           The Honorable John P. Cronan
                                                           United States District Judge
        Case
         Case1:20-cv-08898-JPC
              1:20-cv-08898-JPC Document
                                 Document26-1
                                          27 Filed
                                              Filed04/10/21
                                                    04/09/21 Page
                                                              Page88ofof88




                                        Consent to Entry

       The parties hereby consent to the terms and conditions of this Consent Judgment and

Permanent Injunction as set forth herein and consent to entry thereof.


 Dated: April 9, 2021                     WILLIAMS & CONNOLLY LLP

                                          By:
                                          Adam D. Harber (#4487989)
                                          Matthew W. Lachman (pro hac vice)
                                          650 Fifth Avenue
                                          Suite 1500
                                          New York, NY 10019
                                          Telephone: (202) 434-5000
                                          Fax: (202) 434-5029
                                          aharber@wc.com
                                          mlachman@wc.com

                                          Attorneys for Plaintiff Tata Sons Private Limited


 Dated: April 9, 2021                     RAIMONDI LAW P.C.

                                          By: CHristopher A. Raimondi
                                          Christopher A. Raimondi (#39055636)
                                          552 Broadway
                                          Massapequa, NY 11758
                                          Telephone: (516) 308-4462
                                          Fax: (516) 308-4463
                                          craimondi@raimondi-law.com

                                          Attorney for Defendant Telangana American Telugu
                                          Association
